Calvin Frazier Commissioner of Education Colorado Department of Education State Office Building 201 East Colfax Denver, Colorado 80203
Dear Mr. Frazier:
By letter dated January 9, you requested advice concerning petitions submitted by residents of the Crested Butte area requesting creation of a school planning committee for Gunnison County. You stated that the petitioners wish to create a separate Crested Butte school district comprised of a portion of Gunnison Watershed School District RE1J, an existing school district. You inquired whether you are required to convene a school planning committee under these circumstances.
QUESTION PRESENTED AND CONCLUSION
Is the Commissioner of Education required to convene a school planning committee when the petitioners seek to create a separate school district comprised of a portion of an existing district?
My conclusion is "yes."
ANALYSIS
The School District Organization Act of 1965, C.R.S. 1973,22-30-101 et seq. (the "Act"), establishes  the procedures for organizing and reorganizing school districts under Colorado law. Section 22-30-133 of the Act states that no school district may be organized except under the provisions of the Act. Under Section 22-30-140(1) of the Act, the Commissioner of Education is required to request the county superintendent or the county clerk to organize a school planning committee if the commissioner receives a petition containing the verified signatures of 25 percent of the qualified electors in a school district located in a county which has no school planning committee. Subsection 1 specifically applies even if a county school planning committee was previously organized, but has been dissolved because the entire county is contained within one or more new school districts. The purpose of Section 22-30-140(1) appears to be to permit residents to initiate a reevaluation of the school district planning in the entire county.
No provision of the Act limits the requirements of Section 22-30-140(1) to instances in which petitioners seek consolidation of existing school districts. Therefore, regardless of the motivation of petitioners, a planning committee must be formed when a proper petition is filed. If a school planning committee does not presently exist in Gunnison County, and the petition which you received contains the verified signatures of 25 percent of the qualified electors in the Gunnison Watershed School District RE1J, you are required to notify the county superintendent or county clerk, whichever is appropriate, to organize a school planning committee.
A "qualified elector" is a person who is legally qualified to register to vote for state officers at general state elections and who has resided in the school district for thirty two (32) days prior to signing the petition. C.R.S. 1973, 22-30-103(7),22-31-101(1). Any citizen of the United States who is at least 18 years of age, and who has resided in the school district for 32 days immediately prior to signing the petition is a "qualified elector." See C.R.S. 1973, 1-2-101(1).
Section 22-30-140(2) provides that a school planning committee formed in response to the filing of a petition has the powers and duties set forth in Section 22-30-104 of the Act. Those duties relate primarily to the creation of a plan of organization for "proposed districts" within the county. C.R.S. 1973, 22-30-104(8),22-30-103(5). The words "proposed district," when used in the act, mean "an area composed of all or parts of two or more districts, the plan for the organization of which has been proposed by a school planning committee . . . ." C.R.S. 1973,22-30-103(6). Thus, the area of a new district proposed by the planning committee may contain either parts of two or more existing districts or all of two or more existing districts. A proposed district may not be comprised of areas included solely within one existing district.
SUMMARY
If a school planning committee does not presently exist in the county and the petition contains the requisite number of verified signatures, the Commissioner is required to notify the county clerk or county superintendent, whichever is appropriate, to organize a school planning committee.
If you have any questions, or need further clarification, please contact us.
Very truly yours,
                              J.D. MacFARLANE Attorney General
SCHOOL DISTRICTS EDUCATION STATUTES
C.R.S. 1973, 22-30-101 et seq. C.R.S. 1973, 22-30-140 C.R.S. 1973, 22-31-101
EDUCATION, DEPT. OF Administration
Statute requires that a school planning committee be convened when petitions are submitted containing requisite number of verified signatures.